                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

SANDRA K. STEPHENSON,                             )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           No. 1:20-CV-113-DCP
                                                  )
KILOLO KIJAKAZI 1,                                )
Acting Commissioner of Social Security,           )
                                                  )
               Defendant.                         )

                                           JUDGMENT

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 20] is GRANTED IN PART, and

Defendant’s Motion for Summary Judgment [Doc. 23] is DENIED. This case is REMANDED

to the SSA for the ALJ to appropriately evaluate the medical opinion of Dr. Thomas F. Mullady.

Once a new analysis of Dr. Mullady’s opinion is conducted, the ALJ will be required to

redetermine or further explain his decision that Plaintiff could perform light work, considering all

of Plaintiff’s impairments.

       IT IS SO ORDERED.

                                              ENTER:

     ENTERED AS A JUDGMENT                    _________________________
         s/ /H$QQD5:LOVRQ                  Debra C. Poplin
        CLERK OF COURT                        United States Magistrate Judge




       1
        Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration
(“the SSA”) on July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. See 42 U.S.C. § 405(g).




Case 1:20-cv-00113-DCP Document 27 Filed 09/21/21 Page 1 of 1 PageID #: 776
